
	
		II
		111th CONGRESS
		2d Session
		S. 3175
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 25, 2010
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Omnibus Budget Reconciliation
		  Act of 1993 to require the Bureau of Land Management to provide a claimant of a
		  small miner waiver from claim maintenance fees with a period of 60 days after
		  written receipt of 1 or more defects is provided to the claimant by registered
		  mail to cure the 1 or more defects or pay the claim maintenance fee, and for
		  other purposes. 
	
	
		1.Small miner waivers to claim maintenance
			 fees
			(a)In generalSection 10101(d)(3) of the Omnibus Budget
			 Reconciliation Act of 1993 (30 U.S.C. 28f(d)(3)) is amended by striking
			 for any reason, the claimant shall have a period of 60 days after
			 receipt of written notification of the defect or defects by the Bureau of Land
			 Management to: and inserting for any reason (including the
			 failure to timely file a small miner’s maintenance fee waiver application or an
			 affidavit of annual labor associated with the application and required
			 application fees), the claimant shall have a period of 60 days after receipt of
			 written notification of the 1 or more defects provided by the Bureau of Land
			 Management by registered mail to.
			(b)Transition rules
				(1)The claimholder of claims numbered
			 AA023149, AA023163, AA047913, AA047914, AA047915, AA047916, AA047917, AA047918,
			 and AA047919 (as of December 29, 2004) shall be considered—
					(A)to have received a first half final
			 certificate for application AA072648 (associated with the claims) before
			 September 30, 1994; and
					(B)to qualify for relief under section
			 10101(d)(3) of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C.
			 28f(d)(3)) and have the opportunity to cure under that section for any prior
			 period for which 1 or more defects existed or there was a failure to pay claim
			 maintenance fees.
					(2)The claims numbered AAFF057833, AKFF057834,
			 AKFF057840, AKFF084389, AKFF085204, AKFF096323, AKFF086324, AKFF086267,
			 AKFF084387, and AKFF084388 shall be—
					(A)considered to qualify for relief under
			 section 10101(d)(3) of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C.
			 28f(d)(3)); and
					(B)given notice of defect and the opportunity
			 to cure.
					
